Case 1:21-cv-03485-PGG-RWL Document 7 Filed 05/27/21 Page1of1

20210517171847

 

AO 440 (Rev. 06/12) Summons in a Civil Action RETURN OF SERVICE

SERVICE OF: SUMMONS AND CLASS ACTION COLLECTIVE ACTION COMPLAINT, EXHIBITS, $40.00 FEE
EFFECTED (1) BY ME: tir the
TITLE: PROCESS SERV

DATE: 54h QO FDA

 

 

CHECK ONE BOX BELOW TO INDICATE APPROPRIATE METHOD OF SERVICE:
étSered personally upon the defendant

ARON SECURITY, INC., C/O NEW YORK SECRETARY OF STATE

Place where served:

ONE COMMERCE PLAZA $9 WASHINGTON AVENUE ALBANY NY 12234

In] Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and discretion then residing
therein. Name of person with whom the summons and complaint were left:

Nantes Dovehoshd fusiness focneat Sete st Tr.

Relationship to defendant

 

Description of Person Accepting Service:
7 ot
sex. F ace: (0 Heicur: C2 weiont: 20 [4s skin: thte Hair: 324Y) otHER:

[X] To the best of my knowledge, said person was not engaged in the U.S. Military at the time of service

 

 

STATEMENT OF SERVER
TRAVELS . SERVICES $ . TOTAL $ .

 

 

DECLARATION OF SERVER

| declare under penalty of perjury under the laws of the United States of America that the foregoing information contained in
this Return of Service and Statement of Server is true and correct.

Docusign Court Approved E-Signature
pate: 5 (9 2024 GAHe L.S.
SIGNATURE OF Male Poy
GUARANTEED SUBPOENA SERVICE, INC.

2009 MORRIS AVENUE
UNION, NJ 07083

ATTORNEY: C.K. LEE, ESQ.

PLAINTIFF: NUR SATTYAKAM, ET AL

DEFENDANT: ARON SECURITY, INC. D/B/A ARROW SECURITY, ET AL
VENUE: DISTRICT

DOCKET: 121 CV 03485
COMMENT:

 

 

 

 
